OPINION
BARRY, Senior Judge.
The City of Reading (City) appeals a final decree of the Court of Common Pleas of Berks County which exempted J & S Sportswear, Inc. (J & S) from the City’s business privilege tax.
J & S is a Pennsylvania corporation with facilities within the City’s geographical limits where apparel is produced. In 1975, the City enacted a business privilege tax by ordinance pursuant to the Local Tax Enabling Act (Act), Act of December 31, 1965, P.L. 1257, as amended, 53 P.S. § 6901 et seq. Section 2 of that Act prohibits a local municipality from levying, assessing or collecting a tax on goods “manufactured” in the political subdivision. In 1986, the City filed an action for declaratory judgment seeking a declaration that J & S was not engaged in “manufacturing” in its operations within the City. J & S filed an answer in which it asked that the trial court declare that it was, in fact, a “manufacturer.” Testimony was taken and the court entered a decree nisi pursuant to an adjudication which declared that J & S was a “manufacturer” and, therefore, exempt from the City’s business privilege tax. The City *352sought post-trial relief which was denied pursuant to a second opinion. A final decree was entered and this appeal followed.
The City now argues, as it did in common pleas court, that J & S was not a “manufacturer.” As all of the arguments presented to us were made before the trial court and since all of those questions were ably disposed of by the Honorable Frederick Edenharter, Senior Judge specially presiding, we will affirm on the basis of his opinions. City of Reading v. J & S Sportswear, Inc., D. & C.3d (1989).
ORDER
NOW, June 4, 1990, the final decree of the Court of Common Pleas of Berks County, dated November 15, 1989, at No. 5554 Equity 1986, is affirmed.
CRUMLISH, Jr., Former President Judge, did not participate in the decision in this case.
SMITH, J., dissents.